   Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 1 of 8 PageID: 92




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 HERNANDEZ T.,                                          Civil Action No. 20-12315 (SRC)

                Petitioner,

        v.                                                          OPINION

 CHAD WOLF, et al.,

                Respondents.


CHESLER, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner,

Hernandez T., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Following an order to answer,

the Government filed a response to the petition (ECF No. 5), to which Petitioner has replied. (ECF

No. 6). For the following reasons, this Court will deny the habeas petition without prejudice.



I. BACKGROUND

       As this Court explained in denying Petitioner’s previous habeas petition challenging his

ongoing immigration detention,

               Petitioner is a native and citizen of Liberia who entered the United
               States as a refugee in 2004. Petitioner then became a lawful
               permanent resident in 2008. Petitioner thereafter amassed numerous
               drug convictions including convictions for possession of marijuana
               in 2014 and 2016, and possession with intent to distribute cocaine
               within one thousand feet of a school in March 2017. Based on this
               criminal history, Petitioner was taken into immigration custody on
               July 28, 2017, and detained pursuant to the mandatory detention
               provision of 8 U.S.C. § 1226(c). Petitioner has remained in
               immigration custody since that time.

                     Petitioner first appeared for an immigration hearing in
               August 2017, at which point his hearing was adjourned until

                                                1
Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 2 of 8 PageID: 93




        September 21, 2017, so that Petitioner could acquire counsel. The
        September 21 hearing was thereafter adjourned so that Petitioner
        could file applications for relief from removal. Petitioner filed his
        application on October 17, 2017, and was then scheduled for a
        hearing in November 2017. This hearing was then twice adjourned
        at Petitioner’s request and rescheduled for February 28, 2018.
        Petitioner’s hearing was then adjourned until March 23, 2018, by
        the immigration court for scheduling purposes. On March 23, 2018,
        the immigration judge denied Petitioner’s relief applications and
        ordered him removed to Liberia. Petitioner filed an appeal in April
        2018, and the Board of Immigration Appeals (BIA) dismissed that
        appeal and affirmed the order of removal on September 6, 2018. As
        Petitioner was then subject to a final order of removal, Petitioner’s
        detention then shifted to post-removal order status and Petitioner’s
        detention was continued under 8 U.S.C. § 1231(a).

                Petitioner thereafter filed a petition for review with the Third
        Circuit. That petition was then stayed pending a decision by the
        Third Circuit in another case. Petitioner then filed a motion seeking
        a stay of removal, which was temporarily granted by the Third
        Circuit on March 7, 2019. Because of this stay, Petitioner’s
        detention shifted back to 8 U.S.C. § 1226(c) as the stay of removal
        rendered his removal order non-final. See, e.g., Leslie v. Att’y Gen.,
        578 F.3d 265, 268-70 (3d Cir. 2012).

                On June 10, 2019, Petitioner filed a motion in the
        immigration court seeking a bond hearing under Guerrero-Sanchez
        v. Warden York County Prison, 905 F.3d 208 (3d Cir. 2018)
        (providing for a bond hearing for those detained under 8 U.S.C. §
        1231(a) for more than six months). As the immigration judge
        apparently believed that Petitioner was still detained under §
        1231(a), a Guerrero-Sanchez bond hearing was held by the
        immigration judge in June 2019. The immigration judge issued a
        decision denying bond under Guerrero-Sanchez on August 5, 2019.
        In issuing that decision, the immigration judge found that Guerrero-
        Sanchez applied as Petitioner had been detained under § 1231(a) for
        more than six months, and that as such the Government bore the
        burden at the bond hearing of showing that Petitioner was either a
        flight risk or a danger to the community by clear and convincing
        evidence, and that Petitioner’s release on bond would be warranted
        if the Government failed to meet this burden. The immigration
        judge then found that the Government met this burden and had
        proved by clear and convincing evidence that Petitioner was both a
        flight risk and danger to the community. The immigration judge
        explained as follows:



                                           2
Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 3 of 8 PageID: 94




              The Court acknowledges [Petitioner]’s family ties to
              the United States and his long presence in the
              country. However, the Court finds that it is his
              family in the United States that makes [Petitioner]
              likely not to depart the country if his appeal, with the
              Third Circuit is ultimately denied. Furthermore,
              [Petitioner] was placed in the custody of the DHS
              only after he was arrested by the Lindenwold Police
              Department on an outstanding warrant for his arrest
              for a contempt of court charge. The Court believes
              that [Petitioner] has a proclivity for ignoring
              authority and a strong interest in avoiding law
              enforcement, as he has done before. Accordingly the
              Court is not convinced that [Petitioner] would appear
              for a subsequent hearing or depart the United States
              upon a denial from the Third Circuit.

                      [Petitioner] has had numerous encounters
              with law enforcement and an extensive criminal
              history. The DHS argues that [Petitioner] is a danger
              to the community because of his multiple arrests and
              because he was only brought to the attention of the
              DHS when he was arrested on an outstanding
              warrant[. Petitioner] was convicted for possession
              of marijuana and obstructing justice [o]n August 19,
              2010. On February 18, 2014, [Petitioner] was
              convicted of possession of marijuana. On February
              1, 2017, [Petitioner] was convicted of possession of
              marijuana. On March 3, 2017, [Petitioner] was
              arrested for possession with the intent to sell cocaine.
              Indeed, [Petitioner]’s criminal history is extensive
              and [Petitioner]’s contempt of state court concerns
              this Court as it demonstrates [Petitioner]’s lack of
              respect for authority.

                      The Court finds that DHS has met its burden
              of establishing that [Petitioner] would pose a danger
              to the community and is not likely to appear for a
              future proceeding [if released on bond]. There is a
              final order of removal and the outcome of
              [Petitioner]’s appeal in the Third Circuit is
              speculative. [Petitioner] has an extensive criminal
              history and has previously faired to appear for state
              court hearings. Accordingly, the Court finds that
              [Petitioner] is a danger to the community and a flight



                                         3
   Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 4 of 8 PageID: 95




                       risk. Therefore, [Petitioner]’s request [for release on
                       bond under Guerrero-Sanchez] is denied.

Hernandez T. v. Warden, Essex County Jail, No. 19-12584, 2020 WL 634235, at *1-2 (D.N.J. Feb.

11, 2020).

       In May 2019, Petitioner filed a habeas petition challenging his continued detention while

subject to the stay of removal ordered by the Third Circuit, in which he argued that he was entitled

to a new bond hearing under Third Circuit case law including Diop v. ICE/Homeland Sec., 656

F.3d 221, 231-35 (3d Cir. 2011), and Chavez-Alvarez v. Warden York County Prison, 783 F.3d

469 (3d Cir. 2015). (Docket No. 19-12584 at ECF No. 1). On February 11, 2020, this Court

denied that petition. Hernandez T., 2020 WL 634235 at *2-3. In denying that petition, this Court

explained to Petitioner that

               both Diop and Chavez-Alvarez stand for the proposition that the
               prolonged detention of an alien who is subject to mandatory
               detention without a bond hearing may become so overlong that it
               violates Due Process. This constitutional violation has but a single
               remedy – a bond hearing at which the Government bears the burden
               of proving that Petitioner is either a flight risk or a danger to the
               community. Petitioner has already received such a hearing,
               although one the immigration judge provided him under the
               mistaken belief that Petitioner was still subject to § 1231(a)
               detention and thus entitled to a Guerrero-Sanchez hearing. A
               properly held Guerrero-Sanchez hearing, such as the one Petitioner
               received is at least as protective as a Chavez-Alvarez bond hearing
               insomuch as it places the burden of proof on the Government,
               requires the same showing that Petitioner was either a flight risk or
               danger to the community, and requires the Government to make this
               showing by clear and convincing evidence, a standard at or above
               that required by Chavez-Alvarez. . . . As the immigration judge in
               this matter applied this heightened standard to Petitioner and found
               that the Government met its burden of proving by clear and
               convincing evidence that Petitioner was both a flight risk and a
               danger to the community, Petitioner has already received the relief
               to which he would be entitled under Diop and Chavez-Alvarez.
               Petitioner’s case is therefore wholly distinguishable from aliens
               such as those in Diop and Chavez-Alvarez who were held for
               prolonged periods of time without the benefit of a bond hearing. As

                                                 4
   Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 5 of 8 PageID: 96




               Petitioner has already received the very benefit he seeks and has
               been found to be both a flight risk and danger to the community by
               an immigration judge by clear and convincing evidence, [and] as
               this Court has no authority to second-guess the bond decisions of an
               immigration judge, see, e.g., 8 U.S.C. § 1226(e), his continued
               detention, although prolonged, does not violate Due Process in light
               of the bond hearing he received. Petitioner’s habeas petition is
               denied.

Hernandez T., 2020 WL 634235 at *2-3.

       Petitioner thereafter filed this matter as he remains detained pursuant to 8 U.S.C. § 1226(c)

as his order of removal remains subject to the stay entered by the Third Circuit, and believes he

should be granted habeas relief as he has now been detained for approximately twenty months

since he received his last bond hearing before an immigration judge, and an additional year since

this Court denied his previous petition.



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).




                                                 5
   Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 6 of 8 PageID: 97




B. Analysis

       In his habeas petition, Petitioner argues that his continued immigration detention violates

his right to Due Process in light of the Third Circuit’s decisions in Diop, Chavez-Alvarez, and the

Third Circuit’s recent decision in Santos v. Warden Pike Cnty. Corr. Facility, 965 F.3d 203, 209

(3d Cir. 2020), which was issued after the denial of his previous habeas petition. Petitioner argues

that he is therefore entitled to either his outright release or a new bond hearing before an

immigration judge as he believes his continued detention, his prior bond hearing notwithstanding,

amounts to an unconstitutional application of § 1226(c).

       The only new authority Petitioner provides in support of his argument that he should be

granted the relief this Court denied him in his previous decision is the Third Circuit’s decision in

Santos. In Santos, the Third Circuit confirmed the holding that this Court and others in this district

had reached that, even following the Supreme Court’s abrogation of portions of Diop and Chavez-

Alvarez, it remained good law in the Third Circuit that prolonged detention in the absence of a

bond hearing under § 1226(c) can amount to an arbitrary and therefore unconstitutional application

of § 1226(c). Santos, 965 F.3d at 210-11. Under Santos, where the relevant factors – most

importantly the length of detention, but also including the likelihood that detention will continue,

the reasons for delay in the underlying immigration proceedings including any bad faith shown by

the parties, and whether the detention in question is “meaningfully different from criminal

detention” – indicate that continued detention in the absence of a bond hearing amounts to an

unconstitutional application of § 1226(c), the petitioner will be entitled to only one form of relief

– a bond hearing at which the Government bears the burden of showing, by clear and convincing



                                                  6
   Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 7 of 8 PageID: 98




evidence, that continued detention is warranted as the petitioner is either a flight risk or danger to

the community, a standard the Court of Appeals adopted directly from Guerrero-Sanchez. Id. at

210-214. As in Diop and Chavez-Alvarez, however, the Third Circuit in Santos held that a new

bond hearing is warranted only where the alien has both been subject to prolonged,

unconstitutional detention and that detention has been in the absence of a bond hearing. Id.

       As this Court noted in denying Petitioner’s previous habeas petition, however, Petitioner

is not similarly situated to the aliens who sought relief in Diop, Chavez-Alvarez, and Santos who

had been subjected to prolonged detention without so much as a bond hearing. Instead, as this

Court previously explained, Petitioner received a bona fide bond hearing at which he was found

to be a danger to the community and flight risk by clear and convincing evidence. Petitioner has

thus already received the only benefit which Diop, Chavez-Alvarez, and Santos provide – a bond

hearing at which the Government showed by clear and convincing evidence that he was a flight

risk and danger to the community, and this Court has no jurisdiction to second guess the bond

decisions of an immigration judge. See, e.g., 8 U.S.C. § 1226(e). Although this Court and others

have found that a second bond hearing may be warranted by Due Process concerns where the only

bond hearing the alien received did not comport with the requirements of Due Process or was

found to be inadequate by the Board of Immigration Appeals in a bond appeal, see, e.g., Kwasi A.

v. Edwards, 18-15029, 2019 WL 3219157, at *5 (D.N.J. July 17, 2019) (finding a bond hearing

was due where the alien had received only an inadequate bond hearing which had been overturned

by the BIA and a bond hearing which amounted to a nullity under a now abrogated Second Circuit

ruling), this Court is aware of no binding authority which stands for the proposition that an alien

detained pursuant to § 1226(c) who has received a bona fide bond hearing at which he was found

to be a danger or flight risk by clear and convincing evidence by an immigration judge must be



                                                  7
   Case 2:20-cv-12315-SRC Document 7 Filed 02/05/21 Page 8 of 8 PageID: 99




provided a second hearing merely because of the passage of time. Given the immigration judge’s

finding that Petitioner was shown to be a flight risk and danger by clear and convincing evidence

after a bona fide bond hearing, Petitioner has received the only process to which he is due under

the constitution, and this Court finds no basis for ordering a second bond hearing, let alone the

extreme relief of outright release unsupported by any caselaw which Petitioner requests. As

Petitioner has received all the process he is due – a bona fide bond hearing before an immigration

judge – Petitioner’s habeas petition is once again denied without prejudice.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE. An appropriate order follows.




                                                        /s/ Stanley R. Chesler
                                                     Hon. Stanley R. Chesler,
                                                     United States District Judge

Dated: February 5, 2021




                                                8
